LETTS, Judge,
dissenting.
Based on the pleadings and affidavits in the file, the record unequivocally stands for the proposition that the appellant was the one who requested the judge to rule on the motion to arbitrate which it now insists the judge was in error for so doing.
Moreover this case concerns a $384,100 written contract out of which the appellant here wishes to excise $6,490. The record also demonstrates to my satisfaction that this latter de minimus sum, allegedly a totally separate oral contract, is in fact part and parcel of the whole.